Thomas Lewis ads.\ The United States J
The said Thomas Lewis protesting that the information aforesaid is not sufficient in Law and that he is not under any necessity by the Law of the land to answer threto for plea nevertheless saith, that he never used or exercised the aforesaid offices nor any of them nor in the same or any of them ever usurped upon the said United States in manner and form as by the said information is supposed but the same and every of them, disclaims and disavows: Whereupon he prays judgment and that he may be dismissed by the Court.
Thomas Lewis by
Farnsworth & Goodwin
his Attys